DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a scanning unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-15, 17-20, 22, and 23 are rejected under 35 U.S.C. 103 as obvious over WO 2016/067254 A1 to Carmi, in view of U.S. PG Pub. No. 2012/0250967 A1 to Flohr et al., and further in view of U.S. PG Pub. No. 2014/0193086 A1 to Zhang et al.
Regarding claims 1, 2, and 11-14, Carmi discloses a method, device, CRM, and CT system for carrying out a parameter analysis in an examination region, comprising: acquiring contrast medium-enhanced projection measurement data corresponding to the examination region, the contrast medium-enhanced projection measurement data, including at least two spectral projection measurement data sets (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8, noting both dual and multi spectral image data and that page 8 appears to indicate that contrast is used); performing reconstruction based on the contrast medium-enhanced projection measurement data to obtain reconstructed image data, the reconstructed image data including at least two spectral image data sets, the reconstructed image data including a plurality of images (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8); determining a plurality of parameters based on the reconstructed image data, the plurality of parameters including a first parameter and a second parameter, one of the first parameter or the second parameter being a texture parameter (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8); and performing the parameter analysis based on the plurality of parameters (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8, noting that the first step of generating a texture parameter read on the generating claimed and that also subsequent steps in analyzing the texture parameter read on the analysis claimed).
As noted above, it appears that Carmi discloses a contrast image and that analysis is performed on the parameter.

	It would have been obvious and predictable to have combined the teachings of Carmi and Flohr because doing so would predictably and beneficially provided information on tissue types that can be used in diagnosing a patient.  Essentially, Carmi discloses a CT image and Flohr discloses that a CT image should be used for patient diagnosis.  Examiner also notes that contrast agents are useful in highlighting or lowlighting certain tissues in an image.
	With specific regard to claims 11-14 Carmi also discloses an input interface, image reconstruction unit and image analysis unit (a computer), and a scanning unit with a computer program.  See abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8.
Further, Zhang discloses a similar dual-energy CT imaging technology, wherein the parameter analysis comprises analyzing of parameter correlations, including comparing the first parameter to the second parameter, the first parameter corresponding to a first image among the plurality of images, and the second parameter corresponding to a second image maong the plurality of images (see abstract, Fig. 4, and para 6-20 and 46-48, noting that correlation is broadly claimed and that the similarity of Zhang reads on the broad and vague subject matter of claim 2).
It would have been obvious to one of skill in the art to have combined the teachings of Carmi and Zhang because doing so would predictably improve quality of the two images in the 
Regarding claim 3, Carmi discloses a method, wherein the determining a plurality of parameters determines the plurality of parameters based on the at least two spectral image data sets (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8).
Regarding claim 8, Carmi discloses a method, wherein the at least two spectral image data sets include pseudo-monochromatic image data (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8, noting a skilled artisan would recognize that the multi-spectral CT imaging of Carmi is a pseudo-monochromatic image).  Examiner also notes that Applicant admits that multi-spectral CT imaging uses pseudo-monochromatic image at paragraph 11.
Regarding claim 10, Flohr discloses a similar imaging method, further comprising determining based on the parameter analysis, a characterization of a tumor, an expected response of a tumor to a particular treatment, or an actual response of the tumor during a treatment (see abstract and para 49).
It would have been obvious and predictable to have combined the teachings of Carmi and Flohr because doing so would predictably and beneficially provided information on tissue types that can be used in diagnosing a patient and beneficially determine if tumor treatments are effective.
Regarding claims 5 and 17, Zhang discloses a similar dual-energy CT imaging technology, wherein the reconstructed image data includes a standard image data set; and the determining a plurality of parameters determines the texture parameter based on the standard image data 
It would have been obvious to one of skill in the art to have combined the teachings of Carmi and Zhang because doing so would predictably improve quality of the two images in the dual energy image set thus improving the analysis of texture data obtained used in a dual energy system.
Regarding claims 6 and 18, Zhang discloses a similar dual-energy CT imaging technology, wherein the contrast medium-enhanced projection measurement data includes, a standard projection measurement data set, and performing reconstruction performs the reconstruction to obtain the standard image data set based on the standard projection measurement data set (see abstract, Fig. 4, and para 6-20 and 46-48, noting that a weighted image is another term for a standard image).
It would have been obvious to one of skill in the art to have combined the teachings of Carmi and Zhang because doing so would predictably improve quality of the two images in the dual-energy image set thus improving the analysis of texture data obtained used in a dual energy system.
Regarding claims 7 and 19, Zhang discloses a similar dual-energy CT imaging technology, wherein the standard image data set is a mixed image of a plurality of spectral image data sets (see abstract, Fig. 4, and para 6-20 and 46-48, noting that a weighted image is another term for a standard image).
It would have been obvious to one of skill in the art to have combined the teachings of Carmi and Zhang because doing so would predictably improve quality of the two images in the 
Regarding claim 15, Carmi discloses a method, wherein the determining a plurality of parameters determines the plurality of parameters based on the at least two spectral image data sets (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8).
Regarding claim 20, Carmi discloses a method, wherein the at least two spectral image data sets include pseudo-monochromatic image data (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8, noting a skilled artisan would recognize that the multi-spectral CT imaging of Carmi is a pseudo-monochromatic image).  Examiner also notes that Applicant admits that multi-spectral CT imaging uses pseudo-monochromatic image at paragraph 11.
Regarding claim 22, Carmi discloses a method, wherein the texture parameter includes a value representing a mean value of intensity, a standard deviation, a homogeneity or an entropy  (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8, noting at least entropy is disclosed).
Regarding claim 23, Carmi discloses a method, wherein the first image and the second image correspond to different spectral image data sets among the at least two spectral image data sets; and the first parameter and the second parameter are texture parameters (see abstract, claim 1, Figs. 1 and 2, and pages 2, 3, 5, 6, and 8).
Examiner notes that Flohr and Zhang also disclose the limitations of claim 23 and combination with Carmi would be obvious for the reasons noted above for claim 1.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as obvious over Carmi in view Flohr and Zhang as indicated above and further in view of U.S. Patent No. 7,869,560 B2 to Imai.
Regarding claims 4 and 16, Imai discloses a similar dual-energy CT imaging method, wherein the determining a plurality of parameters determines the plurality of parameters based on the at least two spectral image data sets, the plurality of parameters including CT mean value parameters (see Fig. 1, claim 1, and col. 7 ln 26-42, noting P11). 
It would have been obvious to one of skill in the art to have combined the teachings of Carmi and Imai because doing so would provide a high quality image with an increased signal to noise ratio.
Claims 9 and 21 are rejected under 35 U.S.C. 103 as obvious over Carmi in view Flohr and Zhang as indicated above and further in view of U.S. Patent No. 8,532,744 B2 Das et al.

It would have been obvious and predictable to have combined the teachings of Carmi and Das because doing so would have predictably improved image quality by more accurately separating tissues in an image (see col. 1 ln 20-31).
Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Carmi and Flohr do not disclose the comparison claimed.
Applicant’s remarks are unpersuasive because the remarks do not address the previously cited Zhang reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793